PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Sno et al.
Application No. 16/086,701
Filed: 20 Sep 2018
For: A VACCINE FOR INTRADERMAL APPLICATION AGAINST PCV2 AND PRRS VIRUS INFECTION
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.137(a), filed March 5, 2021, to revive the above-identified application.    
                  
The petition is GRANTED.
	
The application became abandoned for failure to timely pay the appeal forwarding fee as required by the Examiner’s Answer mailed August 4, 2020, which set a period for reply of two (2) months.  No extension of times under the provisions of 37 CFR 1.136(a) were available.  Accordingly, the application became abandoned on October 5, 2020.  A Notice of Abandonment was mailed on February 11, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) a reply that includes a request for a reapplication of the payment of the appeal forwarding fee of $2,240.00 submitted previously on July 9, 2020, (2) the petition fee of $2,100.00; and (3) a proper statement of unintentional delay.  

The application file is being forwarded to the Technology Center GAU 1648 for processing.

Any questions concerning this decision may be directed to the undersigned at (571) 272-4914.  

/Ramesh Krishnamurthy/
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions